DETAILED ACTION
Claim(s) 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) KR10-2019-0099835 submitted on August 14th, 2019.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on February 8th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “UPLINK CONTROL INFORMATION (UCI) TRANSMISSION USING PHYSICAL UPLINK SHARED CHANNEL (PUSCH)”). 

Claim Objections
Claim(s) 1-14 are objected to because of the following informalities:  
	Claim 1 recites “multi-input and multi-output (MIMO)” in lines 3-4. For clarity and consistency, it is suggested to recite “multiple-input and multiple-output (MIMO)”.
	Claim 8 recites a similar limitation.
	 Claim(s) 2-7 and 9-14 are also being objected for being dependent on an objected base claim as set forth above.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 6, 7, 10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites “a maximum number of MIMO layers” in line 2. It is unclear if the limitation is referring to “a first maximum number of MIMO layers” or “a second maximum number of MIMO layers” as recited in claim 1. There is insufficient antecedent basis for this limitation in the claim. 
	Claims 6, 10 and 13 recite a similar limitation. 
	Claims 7 and 14 are also being rejected for being dependent on a rejected base claim as set forth above.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Akkarakaran et al. (US 2019/0230683 A1) hereinafter “Akkarakaran” in view of Park et al. (US 2019/0037586 A1) hereinafter “Park”.

Regarding Claims 1 and 8,
	Akkarakaran discloses a terminal in a wireless communication system [see fig. 9, pg. 10, ¶102 lines 1-9, a communications device or UE “900”], the terminal [see fig. 9, pg. 10, ¶102 lines 1-9, the communications device or UE “900”] comprising: 
	a transceiver [see fig. 9, pg. 10, ¶102 lines 1-9, a transceiver “908”]; and 
	at least one controller configured to [see fig. 9, pg. 10, ¶102 lines 1-9, a processor “904” implemented to]: 
	receive [see fig. 7: Step “705”, pg. 7, ¶73 lines 1-7, receive], from a base station [see fig. 7: Step “705”, pg. 7, ¶68 lines 1-5; ¶73 lines 1-7, from a base station], configuration information for a first uplink and configuration information for a second uplink [see fig. 7: Step “705”, pg. 7, ¶73 lines 1-7, scheduling (i.e. a resource assignment) to transmit on a PUSCH in a first one or more slots and scheduling to transmit on a PUCCH in a second one or more slots]; 
	determine a first maximum number of multi-input and multi-output (MIMO) layers for the first uplink [see fig. 7: Step “710”, pg. 4, ¶43 lines 1-8; pg. 7, ¶75 lines 1-6, determine to transmit UCI on the PUSCH (e.g., piggyback) and drop the scheduled PUCCH transmission for each of the first and second one or more slots], based on the configuration information for the first uplink [see fig. 7: Step(s) “711” / “712”, pg. 7, ¶75 lines 6-13, based on a set of rules such as priority level associated with the transmissions, etc.]; and
	transmit [see fig. 7: Step “715”, pg. 7, ¶76 lines 1-3, transmit], to the base station [see fig. 7: Step “715”, pg. 7, ¶68 lines 1-5; ¶76 lines 1-3, to the base station], the PUSCH by using at least one of the first uplink or the second uplink [see fig. 7: Step “715”, pg. 7, ¶76 lines 1-3, the UCI (e.g., and the PUSCH and PUCCH) in the first and second one or more slots], based on the determined first maximum number of MIMO layers [see fig. 7: Step “715”, pg. 4, ¶43 lines 1-8; pg. 7, ¶76 lines 1-3, in accordance with the determination].
	Akkarakaran does not explicitly teach determine a maximum number of layers for a physical uplink shared channel (PUSCH) supported by the terminal to be “a second maximum number of MIMO layers for the second uplink”; and transmit, to the base station, the PUSCH by using at least one of the first uplink or the second uplink, based on the determined first maximum number of MIMO layers and “the second maximum number of MIMO layers”.
	However Park discloses determine a maximum number of layers for a physical uplink shared channel (PUSCH) supported by the terminal to be a second maximum number of MIMO layers for the second uplink [see pg. 19, ¶464 line 1; pgs. 34-35, ¶928 lines 4-18, determine a number of second coded modulation symbols for channel state information (CSI), for transmission of UCI including the acknowledgement information and the CSI on the PUSCH]; and 
	transmit [see pgs. 34-35, ¶928 lines 4-18, transmits], to the base station [see pgs. 34-35, ¶928 lines 4-18, to the base station (BS)], the PUSCH by using at least one of the first uplink or the second uplink [see pgs. 34-35, ¶928 lines 4-18, the UCI including the acknowledgment information and the CSI on the PUSCH], based on the determined first maximum number of MIMO layers and the second maximum number of MIMO layers [see pg. 19, ¶464 line 1; pgs. 34-35, ¶928 lines 4-18, on the basis of the number of the first coded modulation symbols and the number of the second coded modulation symbols].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide determine a maximum number of layers for a physical uplink shared channel (PUSCH) supported by the terminal to be “a second maximum number of MIMO layers for the second uplink”; and transmit, to the base station, the PUSCH by using at least one of the first uplink or the second uplink, based on the determined [see Park pg. 8, ¶124 lines 9-13].
	
Regarding Claims 2 and 9,
	The combined system of Akkarakaran and Park discloses the terminal of claim 8 [see fig. 9, pg. 10, ¶102 lines 1-9, the communications device or UE “900”].
	Akkarakaran further discloses wherein the first uplink is a normal uplink [see pg. 11, ¶105 lines 9-16, scheduling the UE to transmit on the PUSCH in a first one or more slots associated with a first number of repetitions], and the second uplink is a supplementary uplink [see pg. 11, ¶105 lines 9-16, and scheduling the UE to transmit on the PUCCH in a second one or more slots associated with a second number of repetitions].

Regarding Claims 3 and 10,
	Akkarakaran discloses the terminal of claim 8 [see fig. 9, pg. 10, ¶102 lines 1-9, the communications device or UE “900”].
	Akkarakaran does not explicitly teach wherein the at least one controller is further configured to, “in case that information for a maximum number of MIMO layers and information for a maximum rank are not configured in the configuration information for the second uplink, determine the maximum number of layers for PUSCH supported by the terminal to be the second maximum number of MIMO layers for the second uplink”.
	However Park discloses in case that information for a maximum number of MIMO layers and information for a maximum rank are not configured in the configuration information for the second uplink [see pg. 31, ¶866 lines 1-11, in case, a part of CSI part 2 is omitted such that a maximum CSI part 2 payload size is obtained as long as the UCI coding rate for CSI part 2 does not exceed a predetermined threshold coding rate], determine the maximum number of layers for PUSCH supported by the terminal to be the second maximum number of MIMO layers for the second uplink [see pg. 31, ¶866 lines 1-11, the priority for the entire part 2 CSI is determined depending on the priority determined based on the CSI type such as WB CSI and SB CSI, and blocks are sequentially omitted from the block with the lowest priority].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “in case that information for a maximum number of MIMO layers and information for a maximum rank are not configured in the configuration information for the second uplink, determine the maximum number of layers for PUSCH supported by the terminal to be the second maximum number of MIMO layers for the second uplink” as taught by Park in the system of Akkarakaran for the same motivation as set forth in claim 8.

Regarding Claims 4 and 11,
	The combined system of Akkarakaran and Park discloses the terminal of claim 8 [see fig. 9, pg. 10, ¶102 lines 1-9, the communications device or UE “900”].
	Akkarakaran further discloses wherein the at least one controller is further configured to receive [see fig. 7: Step “705”, pg. 7, ¶73 lines 1-7, receive], from the base station [see fig. 7: Step “705”, pg. 7, ¶68 lines 1-5; ¶73 lines 1-7, from a base station], a radio resource control (RRC) reconfiguration message including the configuration information for the first uplink and the configuration information for the second uplink [see pg. 7, ¶66 lines 1-6, a configuration associated with transmitting pilots using a dedicated set of resources (e.g., a radio resource control (RRC) dedicated state, etc.) or a configuration associated with transmitting pilots using a common set of resources (e.g., an RRC common state, etc.)].

Regarding Claims 5 and 12,
	The combined system of Akkarakaran and Park discloses the terminal of claim 8 [see fig. 9, pg. 10, ¶102 lines 1-9, the communications device or UE “900”].
	Akkarakaran further discloses wherein the configuration information for the first uplink and the configuration information for the second uplink are for a serving cell [see pg. 7, ¶66 lines 20-24, One or more receiving network access devices, or a CU to which receiving network access device(s) transmit the measurements of the pilot signals, use the measurements to identify serving cells for the UEs].

Regarding Claims 6 and 13,
	The combined system of Akkarakaran and Park discloses the terminal of claim 8 [see fig. 9, pg. 10, ¶102 lines 1-9, the communications device or UE “900”].
	Akkarakaran further discloses wherein the at least one controller is further configured to determine the first maximum number of MIMO layers [see fig. 7: Step “710”, pg. 7, ¶75 lines 1-6, determine to transmit UCI on the PUSCH (e.g., piggyback) and drop the scheduled PUCCH transmission for each of the first and second one or more slots], based on information for a maximum number of MIMO layers configured in the configuration information for the first uplink [see fig. 7: Step(s) “711” / “712”, pg. 7, ¶75 lines 6-13, based on a set of rules such as priority level associated with the transmissions, etc.].

Regarding Claims 7 and 14,
	Akkarakaran discloses the terminal of claim 10 [see fig. 9, pg. 10, ¶102 lines 1-9, the communications device or UE “900”].
	Akkarakaran does not explicitly teach wherein the at least one controller is further configured to, “in case that information for the maximum number of MIMO layers is configured in the configuration information for the second uplink, determining the second maximum number of MIMO layers, based on the information for the maximum number of MIMO layers configured in the configuration information for the second uplink”.
	However Park discloses in case that information for the maximum number of MIMO layers is configured in the configuration information for the second uplink [see pg. 31, ¶866 lines 1-11, in case, a part of CSI part 2 is omitted such that a maximum CSI part 2 payload size is obtained as long as the UCI coding rate for CSI part 2 does not exceed a predetermined threshold coding rate], determining the second maximum number of MIMO layers [see pg. 31, ¶866 lines 1-11, the priority for the entire part 2 CSI is determined], based on the information for the maximum number of MIMO layers configured in the configuration information for the second uplink [see pg. 31, ¶866 lines 1-11, based on the CSI type such as WB CSI and SB CSI, and blocks are sequentially omitted from the block with the lowest priority].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “in case that information for the maximum number of MIMO layers is configured in the configuration information for the second uplink, determining the second maximum number of MIMO layers, based on the information for the maximum number of MIMO layers configured in the configuration information for the second uplink” as taught by Park in the system of Akkarakaran for the same motivation as set forth in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Huang et al.”; Pub. No.: (US 2018/0091197 A1); see fig. 8: Step(s) “802” /”804” / “806”; pg. 8, ¶86 - ¶89. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469